Case 2:15-cv-03117-AYS Document 134-1 Filed 08/13/19 Page 1 of 24 PageID #: 510




UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF NEW YORK
------------------------------------------------------------------------x
JOHN GUGLIELMO and CRAIG WILHELMY.                                      :
on behalf of themselves, individually,                                  :
and on behalf of all others similarly situated,                         :
                                                                        :
                           Plaintiffs,                                  :
                                                                        :
                  v.                                                    :   15-CV-3117 (ADS)(AYS)
                                                                        :
THE CHEESECAKE FACTORY RESTAURANTS, INC., :
                                                                        :
                           Defendant.                                   :
------------------------------------------------------------------------x

     JOINT STIPULATION OF COLLECTIVE ACTION SETTLEMENT AND RELEASE

        Subject to its terms and conditions and the approval of the Court, this Joint Stipulation of
Settlement and Release (the “Stipulation”) reflecting the terms of the parties’ settlement (the
“Settlement”) is made and entered into by and among the Named Plaintiff Johnathan Guglielmo
(“Named Plaintiff”), individually and on behalf of the Eligible Settlement Members and Service
Award Eligible Members, and Defendant The Cheesecake Factory Restaurants, Inc. (“Defendant”
or the “Company”). Plaintiff and the Company are jointly referred to in this Stipulation as the
“Parties,” and each of them as a “Party.”

I.      TERMS OF STIPULATION AND AGREEMENT OF SETTLEMENT

        NOW, THEREFORE, IT IS HEREBY STIPULATED AND AGREED by and among the
Named Plaintiff (for himself and on behalf of the Putative Settlement Members, as defined below)
and the Company, with the assistance of their respective counsel, that the Action, the Named
Plaintiff’s Released Claims, the Qualified Settlement Members’ Released Claims, and Plaintiffs’
Counsel’s Released Fees/Costs Claims (all of which are defined below) shall be finally and fully
compromised, settled, and released, and the Action shall be dismissed with prejudice, as to Named
Plaintiff and all Qualified Settlement Members, upon and subject to the terms and conditions and
limitations of this Stipulation as set forth below.

II.     DEFINITIONS

      In addition to terms defined elsewhere in the Stipulation, the following terms have the
meanings indicated below:
Case 2:15-cv-03117-AYS Document 134-1 Filed 08/13/19 Page 2 of 24 PageID #: 511




      1.    “Action” means the civil action titled John Guglielmo, et al. v. The Cheesecake
            Factory Restaurants, Inc., filed in the United States District Court for the Eastern
            District of New York, No. 15-cv-3117 (ADS)(AYS).

      2.    “Approval Order” means the Court’s order granting approval of the Settlement,
            substantially in the form attached to this Stipulation as Exhibit A.

      3.    “Claims Administrator” or “Settlement Administrator” means the third-party
            claims administration firm selected by the Parties. The Parties have agreed to use
            JND Legal Administration Co. as the Claims Administrator, subject to
            this Court’s consideration and approval.

      4.    “Claim Bar Date” means the date 180 days after Court approval of this stipulation.

      5.    “Claim Notice” or “Notice” or “Claim Letter” or “Letter” means the materials
            distributed to each Putative Settlement Member by which Plaintiffs’ Counsel
            informs Putative Settlement Members about the Settlement and the ability to
            participate in the Settlement. The Notice shall include information specifically
            informing Putative Settlement Members that by negotiating the check sent to them,
            they are joining the settlement and fully and finally releasing the Qualified
            Settlement Members’ Released Claims. The Claim Notice is attached hereto as
            Exhibit B.

      6.    “Claim Period” means the period of time beginning on May 28, 2009 through July
            31, 2017.

      7.    “Counsel for the Company” means Morgan, Lewis & Bockius LLP.

      8.    “Court” means the District Court in the Eastern District of New York where the
            Action is pending.

      9.    “Day” or “days” refer to calendar days below unless specifically indicated as
            business days.

      10.   “Eligible Settlement Member” or “Putative Settlement Member” is an individual
            who previously submitted an opt-in form to participate in the Action and who
            participated in discovery by either submitting an interrogatory response and/or
            producing documents pursuant to the Court’s rules and direction.

      11.   “Final Judgment” means the latest of: (i) the date of final affirmance on any appeal
            of the Court’s Approval Order; (ii) the date of final dismissal, with prejudice, of the
            last pending appeal from the Court’s Approval Order; or (iii) if no appeal is filed,

                                              2
Case 2:15-cv-03117-AYS Document 134-1 Filed 08/13/19 Page 3 of 24 PageID #: 512




            the expiration date of the time for the filing or noticing of any form of valid appeal
            from the Court’s Approval Order.

      12.   “Grace Period” means the 30-day period following the Claim Bar Date.

      13.   “Net Settlement Fund” shall mean the Settlement Payment less: (i) proposed service
            awards to eligible Qualified Class Members (as set forth in Section IX herein); and
            (ii) the proposed Class Counsel’s attorneys’ fees and costs (as set forth in Section
            IX herein).

      14.   “Named Plaintiff” means Named Plaintiff Johnathan Guglielmo.

      15.   “Plaintiffs’ Counsel” means Borrelli & Associates, P.L.L.C.

      16.   “Qualified Settlement Member” means Named Plaintiff and all Putative Settlement
            Members who negotiate their Settlement Check, which shall be attached to the
            Claim Notice in the form attached to this Stipulation as Exhibit B. Qualified
            Settlement Members that are also Service Award Eligible Plaintiffs shall execute a
            separate release as described below.

      17.   “Qualified Settlement Fund” or “QSF” means the qualified settlement fund set up
            by the Settlement Administrator into which the Settlement Payment will be
            deposited in accordance with Section XI of this Stipulation.

      18.   “Released Parties” means the Company and all of its parents, predecessors,
            successors, joint venturers, subsidiaries, and affiliated entities and its and their
            owners and shareholders, all of their officers, directors, employees, lawyers,
            insurers, agents and representatives, and each of their successors and assigns.

      19.   “Service Award Eligible Plaintiffs” means individuals designated by Plaintiffs’
            Counsel who are eligible to receive a service award (the “Service Award”). Service
            Award Eligible Plaintiffs shall be required to execute a general release of all
            employment claims, which shall be substantially in the form attached to this
            Stipulation as Exhibit C (the “General Release”).

      20.   “Settlement Check” means the check containing each Putative Settlement
            Members’ respective Settlement Share and which each Putative Settlement
            Member must negotiate to claim their Settlement Share, consent to join this
            Collective Action Settlement, and release the Qualified Settlement Members’
            Released Claims. The Settlement Check shall include the following language on
            the back of the check: “THIS IS A RELEASE. By negotiating this check, I agree
            that I shall participate in the Settlement and fully release all Qualified Settlement
            Members’ Released Claims, as defined in the accompanying Notice.” If this

                                              3
Case 2:15-cv-03117-AYS Document 134-1 Filed 08/13/19 Page 4 of 24 PageID #: 513




             language does not fit on the check, then the check shall include substantially similar
             language to be agreed upon by the Parties.

       21.   “Settlement Payment” means the maximum payment by the Company pursuant to
             this Stipulation of Three Hundred and Forty-Five Thousand Dollars and No Cents
             ($345,000.00) to fund the QSF. The Settlement Payment will be the sole source
             and maximum payment by the Company or the Released Parties (defined below)
             under this Settlement and shall include: (1) all Settlement Shares (defined below);
             (2) any Service Awards approved for the Service Award Eligible Plaintiffs, if any;
             and (3) all of Plaintiffs’ Counsel’s attorneys’ fees and costs approved by the Court.
             With the exception of the Company’s payroll taxes associated with the portion of
             the Settlement Payment claims by Qualified Settlement Members, and with the
             exception of any fees of the Settlement Administrator, the Company and/or the
             Released Parties shall not pay or be required to pay any amount in connection with
             this Settlement above and beyond the Settlement Payment. To pay the Company’s
             share of payroll taxes, the Settlement Administrator shall first use any funds
             associated with unclaimed amounts of the Settlement Payment. If the Company’s
             share of payroll taxes exceeds the unclaimed amounts of the Settlement Payment,
             the Company shall pay to the Settlement Administrator the remaining amounts
             necessary to cover its share of payroll taxes.

       22.   “Settlement Share” means each Putative Settlement Member’s potential share of
             the Net Settlement Fund, as calculated pursuant to this Settlement based on the
             allocation formula described in Section XII of this Stipulation.

       23.   “Parties” means the Company and Named Plaintiff on behalf of himself and all
             Qualified Collective Members (including the Service Award Eligible Plaintiffs).

III.   RECITALS

       1.    On May 28, 2015, Named Plaintiff filed the Action in the United States District
             Court for the Eastern District of New York.

       2.    On September 21, 2016, the Court So-Ordered the Parties’ stipulation to
             conditionally certify a 29 U.S.C. § 216(b) collective in this action.

       3.    From May 28, 2015 until May 3, 2017, a total of ninety-one individuals joined this
             action as opt-in Plaintiffs, of whom seventy-nine participated in discovery, as
             described above.

       4.    The Company conducted an extensive investigation into Named Plaintiffs’ and
             Putative Settlement Members’ claims and the parties engaged in discovery pursuant


                                               4
Case 2:15-cv-03117-AYS Document 134-1 Filed 08/13/19 Page 5 of 24 PageID #: 514




            to the Court’s rules and direction, including exchanging written discovery,
            producing documents and data, and conducting depositions.

      5.    On July 31, 2017, counsel for the Parties participated in good-faith, arms-length
            mediation with mediator Martin Scheinman (“Mediator Scheinman”). During that
            mediation, the Parties were unable to reach an agreement to settle the Action.
            However, the Parties continued to negotiate in good faith and Mediator Scheinman
            remained involved to assist the Parties in reaching a resolution.

      6.    Based on both formal and informal discovery conducted in this case, including
            deposition testimony of Named Plaintiff, multiple opt-in Plaintiffs, and a corporate
            representative of Defendant, written testimony from all Eligible Settlement
            Members, information exchanged confidentially for purposes of mediation, and
            their own independent investigation and evaluation, Plaintiffs’ Counsel are of the
            opinion that the Settlement is fair, reasonable, and adequate and is in the best
            interest of the Putative Settlement Members in light of all known facts and
            circumstances, including the risk of significant delay, defenses asserted by the
            Company as to both collective action certification and the merits of the claims, and
            potential appellate issues.

      7.    It is the mutual desire of the Parties to fully and finally settle, compromise, and
            discharge all disputes, allegations, and claims of any nature raised in or related in
            any way to the Action as more fully set forth below. In order to achieve a full and
            complete release and discharge of the released persons, the Qualified Settlement
            Members, including Named Plaintiff and the Service Award Eligible Plaintiffs,
            acknowledge that this Settlement is intended to include and resolve all the claims
            that were asserted in the Action (or could have been based on the factual allegations
            therein) as more fully set forth below.

      8.    This Settlement represents a compromise of highly disputed claims. Nothing in
            this Settlement, nor any other documents to be prepared related to the Settlement,
            nor the Settlement itself, is intended to be or will be construed as an admission by
            the Company or any of the Released Parties that any of the claims in the Action or
            those that could have been pled in the Action have merit or that they have any
            liability (all of which is expressly denied by the Company) to Named Plaintiff, the
            Service Award Eligible Plaintiffs, or any Putative Settlement Members on those
            claims, or any other claim, or that decertification of the conditionally certified
            action would be inappropriate. Nothing in this Action shall be construed as an
            admission by Named Plaintiff that the Company’s defenses in this Action have
            merit.



                                              5
Case 2:15-cv-03117-AYS Document 134-1 Filed 08/13/19 Page 6 of 24 PageID #: 515




      9.    Plaintiffs’ Counsel represents that they have no knowledge of any other lawyers or
            law firms being engaged by any Putative Settlement Member or other Plaintiff as
            defined in the initial Complaint filed on May 28, 2015 with respect to the claims in
            this Action or have any other interest in this Action.

IV.   DUTIES OF THE PARTIES TO PROMPTLY INITIATE THE COLLECTIVE
      ACTION SETTLEMENT AND MOVE FOR COURT APPROVAL

      1.    Promptly upon, or prior to the execution of this Settlement, Plaintiffs’ Counsel will
            submit to Counsel for the Company the proposed Approval Order and Supporting
            Settlement Materials, which herein refers to the Claim Notice, Settlement Check,
            and the General Release for Service Award Eligible Plaintiffs to complete.
            Following agreement on the language in the Approval Order and Claim Notice,
            Plaintiffs’ Counsel will file a letter motion seeking Settlement approval with the
            Court (the “Motion”). The Company will not oppose the Motion or the amounts
            requested as attorneys’ fees and costs. The proposed Approval Order shall include
            the following terms:

            a.     Approving the Settlement and the resulting releases below and thus
                   dismissing the Action with prejudice, subject to the Court’s continued
                   jurisdiction over the implementation of the Settlement.

            b.     Approving Plaintiffs’ Counsel’s request for attorneys’ fees and costs,
                   provided that the total requested amount for attorneys’ fees and costs does
                   not exceed $203,678.00.

            c.     Approving the requested Service Award payments to Service Award
                   Eligible Plaintiffs, provided that the requested amount for the total
                   aggregate service awards does not exceed $45,000.00.

            d.     Appointing a Settlement Administrator to exercise the duties set forth in this
                   Stipulation.

            e.     Directing Plaintiffs’ Counsel to contact Putative Class Members and
                   disseminate the Claim Notice and Settlement Checks, which shall be
                   provided to Plaintiffs’ Counsel by the Settlement Administrator, to the
                   Putative Class Members (including the Service Award Eligible Plaintiffs).

            f.     Directing Plaintiffs’ Counsel to contact Service Award Eligible Plaintiffs to
                   disseminate the General Release that Service Award Eligible Plaintiffs must
                   complete by the Claim Bar Date to receive his or her Service Award.



                                              6
Case 2:15-cv-03117-AYS Document 134-1 Filed 08/13/19 Page 7 of 24 PageID #: 516




      2.    Plaintiffs’ Counsel shall provide all approval papers to Counsel for the Company
            at least 15 business days in advance of filing the approval materials in order to
            permit the Company time to provide revisions to the documents, unless a shorter
            time is agreed to by the Plaintiffs’ Counsel and Counsel for the Company. No
            settlement documents will be filed by Plaintiffs’ Counsel absent approval by
            Counsel for the Company, which approval shall not be unreasonably withheld.

      3.    Any disagreement among the Parties concerning the Settlement (including this
            Agreement) and its implementation will be referred to Mediator Scheinman for
            resolution if the Parties’ good faith efforts to resolve the disagreement in person or
            by phone have failed.

V.    NON-ADMISSION OF LIABILITY

      1.    The Stipulation is submitted solely for purposes of the Settlement. The Stipulation
            is in no way an admission of liability or that a collective certification of any type is
            proper or that certification requirements would be established under governing law
            or by further discovery.

      2.    The existence and terms of this Settlement and the Stipulation shall not be
            admissible in this or any other action or proceeding for any purpose, other than to
            enforce the terms of this agreement, including any proceeding over payment of the
            fund, and the releases and non-admission provisions herein, including as evidence
            that (i) the proposed collective or any other collective or any class should be
            certified or not decertified; (ii) this Action or any other action should be certified
            as a class or collective action or not decertified; or (iii) the Released Parties are
            liable to Plaintiff, the Putative Collective Members, or any other putative class or
            collective action member.

      3.    If, for any reason, the Court grants approval of the Settlement with material
            modification, or if the Court’s approval of the Settlement is reversed or materially
            modified on appellate review, then all terms of this Stipulation (other than the non-
            admission requirements herein) and the Settlement will automatically become null
            and void; the terms and fact of this Settlement (and of any act performed or
            document executed pursuant to or in furtherance of the Settlement), the fact that the
            Parties had made the Stipulation, or that the Court granted certification of the
            collective action, or otherwise accepted the Stipulation, will be inadmissible
            evidence in any subsequent proceeding in the Action or elsewhere. An award of a
            service payment to any Service Award Eligible Plaintiff or Plaintiffs’ Counsel’s
            attorneys’ fees and costs in an amount less than that stated in the Stipulation will
            not constitute a failure to grant approval of the Settlement or a material modification
            of the Settlement for purposes of any provision of this Stipulation.

                                               7
Case 2:15-cv-03117-AYS Document 134-1 Filed 08/13/19 Page 8 of 24 PageID #: 517




VI.    APPOINTMENT AND DUTIES OF SETTLEMENT ADMINISTRATOR

       1.   Subject to the approval of the Court, the Parties have agreed to the appointment of
            __________________ as a Settlement Administrator to perform the following
            duties in connection with administration of the Settlement: (i) calculating the
            amounts due to each Putative Collective Member pursuant to the Settlement; (ii)
            establishing the QSF; (iii) disbursing all amounts payable from the QSF and
            handling all tax reporting; (iv) disbursing Plaintiffs’ Counsel’s approved attorneys’
            fees and costs payment; (v) notifying Plaintiffs’ Counsel and Counsel for the
            Company of any Qualified Settlement Members who have not negotiated their
            Settlement Checks by the applicable deadline; (vi) returning any unclaimed
            portions of the Settlement Payment to Defendant; and (vii) other duties as
            determined jointly by the Parties.

       2.   The Company will pay any and all fees associated with the Settlement
            Administrator. To pay the fees associated with the Settlement Administrator, the
            Settlement Administrator shall first use any funds associated with unclaimed
            amounts of the Settlement Payment that were not already designated to pay the
            Company’s share of payroll taxes. If the Settlement Administrator’s fees exceeds
            the unclaimed amounts of the Settlement Payment, the Company shall pay to the
            Settlement Administrator the remaining amounts necessary to cover the Settlement
            Administrator’s fees.

       3.   The Company will provide the Settlement Administrator with data necessary to
            perform the Settlement Administrator’s duties.

       4.   All disputes relating to the Settlement Administrator’s performance of its duties,
            after good faith efforts by the Parties to first resolve such disputes, will be referred
            to the Court, if necessary, which will have continuing jurisdiction over this
            Settlement until all payments and obligations contemplated by this Settlement have
            been fully carried out and thereafter to enforce the releases contained herein.

VII.   NOTICE TO THE PUTATIVE COLLECTIVE OF THE SETTLEMENT AND
       CLAIMS PROCESS

       1.   Initiating Notice and contacting the Putative Settlement Members:

            a.     Within twenty-five (25) business days after the Court enters the Approval
                   Order, Plaintiffs’ Counsel, through the Settlement Administrator, will
                   initiate Notice by communicating with all Putative Settlement Members
                   regarding the Settlement and forwarding to them the Claim Letter and



                                               8
Case 2:15-cv-03117-AYS Document 134-1 Filed 08/13/19 Page 9 of 24 PageID #: 518




                   Settlement Checks, which shall be sent to all Putative Settlement Members
                   by the Settlement Administrator.

      2.    Claim Letter

            a.     The Notice communicated to the Putative Settlement Members will include
                   for each recipient Putative Settlement Member his or her Settlement Check,
                   the total amount of the Settlement Fund, the total amount of Eligible Service
                   Awards, and the total amount requested as Attorneys’ Fees and Costs. The
                   recipient’s pro rata share of the Settlement will be calculated based on the
                   length of employment within the Claim Period as described below.

            b.     Each Putative Settlement Member (including the Service Award Eligible
                   Plaintiffs) will have until the Claim Bar Date to negotiate the Settlement
                   Check. If a Putative Class Member fails to negotiate the Settlement Check
                   by the Claim Bar Date, he or she may assert that he or she has “good cause”
                   for being unable to timely negotiate his or her individual Settlement Check
                   during the Grace Period. The Parties shall jointly confer regarding any such
                   assertion and if they do not agree on permitting the individual to join the
                   Settlement, each party shall submit a one-page letter brief to the Court, who
                   will issue a binding decision on whether the individual may join.

            c.     Service Award Eligible Plaintiffs must sign and submit the General Release
                   attached to this stipulation as Exhibit C, which will be deemed timely
                   submitted if it is returned to the Settlement Administrator and/or Plaintiffs’
                   Counsel by first-class mail and postmarked or received by facsimile, or
                   electronic mail by no later than the Claim Bar Date (or if it is received
                   during the Grace Period and the Service Award Eligible Plaintiff has good
                   cause for the late submission).

            d.     In the event that a General Release is timely submitted but is deficient in
                   one or more respects, the Settlement Administrator or Plaintiffs’ Counsel
                   will return the General Release to the Putative Settlement Member within
                   seven (7) business days of receipt with a notice explaining the deficiencies
                   and stating that the Putative Settlement Member will have until the Claim
                   Bar Date or ten (10) business days from the date of the deficiency notice to
                   correct the deficiency and resubmit the General Release, whichever is later.
                   The envelope containing any resubmitted General Release must be
                   postmarked by the Claim Bar Date or within ten (10) business days of the
                   date of the deficiency notice to be considered timely, whichever is later,
                   absent a showing of good cause. Failure to correct the deficiencies set forth
                   in the deficiency notice within the timeframe set forth above will result in

                                             9
Case 2:15-cv-03117-AYS Document 134-1 Filed 08/13/19 Page 10 of 24 PageID #: 519




                    the Service Award Eligible Member being excluded from the Settlement,
                    unless counsel for the Parties otherwise consent, or unless otherwise
                    provided by Section VII(3)(a) herein.

             e.     The Claim Notice will include a statement explaining that each Putative
                    Collective Member who negotiates his or her Settlement Check and each
                    Service Award Eligible Plaintiff that completes the General Release
                    acknowledges and agrees that the Settlement and the provision of that
                    individual’s Settlement Share and/or Service Award is not intended to be
                    and will not be construed as an acknowledgment of any liability between
                    the Putative Settlement Member and/or Service Award Eligible Member
                    and the Company, or as any admission by the Company of the validity of
                    any potential claim.

       3.    Untimely Submissions

             a.     No Settlement Checks will be valid if negotiated after the Claim Bar Date,
                    unless the Putative Settlement Member shows good cause during the Grace
                    Period in accordance with this Stipulation.

       4.    Reports by Counsel

             a.     By no later than five (5) business days after the Claim Bar Date, Plaintiffs’
                    Counsel will submit to Counsel for the Company a report setting forth the
                    Service Award Eligible Members who as of that date have submitted a (i)
                    valid and executed General Release; (ii) invalid General Release, if any; and
                    (iii) requests to opt-out of the Settlement, if any. Within ten (10) business
                    days after the Claim Bar Date, Plaintiffs’ Counsel will provide to Counsel
                    for the Company copies of valid General Releases received from Service
                    Award Eligible Members.

             b.     By no later than five (5) business days after the end of the Grace Period, the
                    Settlement Administrator shall inform Plaintiffs’ Counsel and Counsel for
                    the Company the total amount of checks negotiated, the number of checks
                    negotiated, the total amount of uncashed checks, and the number of
                    uncashed checks.

       5.    Effect of Affirmatively Opting-Out

             a.     If any Putative Settlement Member affirmatively opts-out, said individual’s
                    claims in this action will be dismissed without prejudice and such claims
                    shall be tolled on an individual basis for the six-month period following the
                    date he or she opts-out from the Action.

                                             10
Case 2:15-cv-03117-AYS Document 134-1 Filed 08/13/19 Page 11 of 24 PageID #: 520




        6.      Effect of Failing to Respond to the Claim Notice

                a.      If any Putative Settlement Member fails to respond to the Claim Notice by
                        failing to negotiate his or her Settlement Check by the Claim Bar Date,
                        said individual’s claims in this action will be dismissed with prejudice.

 VIII. RIGHT TO RESCIND

         In the event that (i) the Settlement is construed in such a fashion that the Company is
 required to pay more than the Settlement Payment, with the exception of the Company’s share of
 payroll taxes and the fees of the Settlement Administrator; (ii) the Court materially alters the
 application or scope of the agreed upon releases below or objects to or materially changes any of
 the terms of the Settlement; (iii) the collective action claims are not certified for settlement
 purposes; or (iv) more than five (5) Putative Settlement Members affirmatively opt-out of the
 Settlement; the Company will have the right to rescind the Stipulation and all actions taken in its
 furtherance will be null and void other than the non-admission provision herein. If the Company
 rescinds the Stipulation pursuant to this Section, the Stipulation’s terms and provisions (other than
 the non-admission provision) shall have no further force and effect and shall not be used in this
 Action, in any other proceeding or otherwise, for any purpose; the negotiations leading to the
 settlement set forth in this Stipulation may not be used as evidence for any purpose; and the
 Company shall retain the right to challenge all claims and allegations, to assert all applicable
 defenses, and to support or dispute the propriety of collective action certification or decertification
 on all applicable grounds. In the event that the Company rescinds the Stipulation, the Company
 shall be liable for all fees and expenses of the Claims Administrator, if any.

 IX.    ATTORNEYS’ FEES AND COSTS AND PLAINTIFF’S SERVICE PAYMENTS

          At the same time as the motion for approval or as part of that motion, Named Plaintiff and
 Plaintiffs’ Counsel may move the Court for awards of a service payment from the Settlement
 Payment in an amount not to exceed $45,000.00 in total for the Service Award Eligible Plaintiffs
 for their services on behalf of the Putative Settlement Members and as consideration for a full
 release of employment claims in addition to each Service Award Eligible Plaintiffs’ respective
 Settlement Share. Any portion of the Service Awards requested, but not approved by the Court
 shall not be included in the Settlement Payment. At the same time as the motion for approval or
 as part of that motion, Plaintiff’s Counsel also may move the Court for an award of attorneys’ fees
 and costs from the Settlement Payment not to exceed $203,678.00 - - $200,000.00 of which shall
 represent Plaintiffs’ Counsel’s negotiated reasonable attorney’s fees as a percentage of Plaintiffs’
 Counsel’s Lodestar, and $3,678.00 of which shall represent Plaintiffs’ Counsel’s costs at the time
 of settlement and shall be retained by the Company. Any portion of the attorney’s fees and costs
 requested that are not approved by the Court shall not be included in the Settlement Payment and
 shall be retained by the Company. The Company will not oppose the motion for Service Awards


                                                   11
Case 2:15-cv-03117-AYS Document 134-1 Filed 08/13/19 Page 12 of 24 PageID #: 521




 or Collective Counsel’s attorneys’ fees and costs to the extent consistent with the terms set forth
 herein.

 X.      REVERSAL OR MATERIAL MODIFICATION OF JUDGMENT ON APPEAL

         If, after a notice of appeal or a petition for writ of certiorari, or any other motion, petition,
 or application, the reviewing court vacates, reverses, or modifies the Approval Order such that
 there is a material modification to the Settlement, and that Court’s decision is not completely
 reversed and the Approval Order is not fully affirmed on review by a higher court, the Named
 Plaintiff through Plaintiffs’ Counsel and the Company through its counsel will each have the right
 to void the Settlement, which the Party must do by giving written notice to the other Parties, the
 reviewing court, and the Court no later than fourteen (14) days after the reviewing court’s decision
 vacating, reversing, or materially modifying the Approval Order. Notwithstanding a reviewing
 court’s vacatur, reversal, or modification of the Approval Order, the Company’s obligation to
 make payments under this Settlement remains limited by the maximum Settlement Payment.

 XI.     CREATION AND DISTRIBUTION OF THE QUALIFIED SETTLEMENT FUND

         1.      Within twenty (20) business days of the Court granting final approval of this
                 Settlement, the Company shall wire an amount equal to the Net Settlement Fund to
                 the Settlement Administrator. Within ten (10) business days of receiving this
                 payment, the Settlement Administrator shall mail the Settlement Checks to Putative
                 Settlement Members. The amount wired shall be deposited into an account opened
                 and administered by the Claims Administrator as a “Qualified Settlement Fund”
                 (“QSF”) under Section 468B of the IRC and Treas. Reg. § 1.468B-1, 26 C.F.R. §
                 1.468B-1, et seq. All Form W-2s and W-9s issued pursuant to this Settlement shall
                 be issued under the name of the QSF only and all payments made to Qualified
                 Settlement Members shall be under the name of the QSF only

         2.      By no later than five (5) business days after the Claim Bar Date, Plaintiffs’ Counsel
                 will submit to Counsel for the Company a report setting forth the Service Award
                 Eligible Members who as of that date have submitted a (i) valid and executed
                 General Release; (ii) invalid General Release, if any; and (iii) requests to opt-out of
                 the Settlement, if any. Within ten (10) business days after the Claim Bar Date,
                 Plaintiffs’ Counsel will provide to Counsel for the Company copies of valid
                 General Releases received from Service Award Eligible Members

         3.      Within fifteen (15) business days after the Grace Period expires, the Settlement
                 Administrator shall inform the Company of the amount necessary to cover
                 approved attorneys’ fees and costs, approved Service Award payments, and
                 payments to Qualified Collective Members, including applicable payroll taxes, and
                 the costs of the Settlement Administrator. The Company shall wire this amount to

                                                    12
Case 2:15-cv-03117-AYS Document 134-1 Filed 08/13/19 Page 13 of 24 PageID #: 522




             the Claims Administrator within twenty (20) business days after the later of the
             Claim Bar Date or Final Judgment. The amount wired shall be deposited the QSF.
             The Settlement Administrator shall mail a check to Plaintiffs’ Counsel for their
             approved attorneys’ fees and costs within five (5) business days after receipt of the
             amount from the Company. Payment shall be mailed to Borrelli & Associates,
             P.L.LC., attention Michael J. Borrelli, Esq., 910 Franklin Avenue, Suite 200,
             Garden City, New York 11530.

        4.   If fewer than all Putative Settlement Members timely negotiate their Settlement
             Checks, the Settlement Share allocated to each Putative Settlement Member who
             does not timely negotiate their Settlement Check shall be retained by the Company
             and will not be included in the QSF.

        5.   Payments to Service Award Eligible Members of their respective approved Service
             Awards will be made by the Settlement Administrator within ten (10) business days
             after the Company funds the QSF with funds to cover these payments.

        6.   Any Settlement Check not negotiated by the Claims Bar Date shall be null and void
             and said funds shall revert back to the Company thirty (30) days after the void date
             unless the individual seeking to negotiate the Settlement Check is able to show
             good cause during the Grace Period pursuant to this Stipulation.

 XII.   CALCULATING THE SETTLEMENT SHARES

        1.   Each Putative Settlement Member shall be eligible to receive a payment from the
             Net Settlement Fund to be determined based on the duration of that individual’s
             employment with the Company during the Claims Period.

        2.   Each Putative Collective Member’s monetary share of the settlement will be
             calculated as follows:

             a.     A Putative Settlement Member’s Settlement Share will be the product of the
                    Net Settlement Fund times the percentage (rounded up or down to the
                    nearest five-digit decimal) of (i) that Putative Settlement Member’s
                    duration of employment with the Company within the Claims Period
                    divided by (ii) the total of the duration of employment within the Claims
                    Period attributable to all Putative Settlement Members pursuant to this
                    Settlement based upon the number of weeks worked by the Putative
                    Settlement Members as reflected in the Company’s payroll / employee
                    records, which shall be deemed accurate. For example, if a Putative
                    Settlement Member is credited with working for six months within the
                    Claims Period and the value of payments for these Compensable Days is

                                              13
Case 2:15-cv-03117-AYS Document 134-1 Filed 08/13/19 Page 14 of 24 PageID #: 523




                   0.3% of the Net Settlement Fund, then that Putative Settlement Member’s
                   Settlement Share will be 0.3% of the Net Settlement Fund. For an
                   avoidance of doubt, the number of Qualified Settlement Members will not
                   affect the amount of each Putative Settlement Member’s Settlement Share
                   because the Company will retain unclaimed amounts. In the event that any
                   disputes arise pertaining to the number of weeks used to calculated a
                   Putative Settlement Member’s Share, the Parties shall submit this dispute to
                   Mediator Scheinman for resolution, whose decision shall be deemed final.

             b.    Because the Settlement Shares include sums in settlement of claims for
                   wages, interest, liquidated damages, and penalties, fifty percent (50%) of
                   each Settlement Share is intended to constitute a settlement of a claim for
                   unpaid wages, for which the Settlement Administrator will issue a Form W-
                   2 to the Qualified Collective Member under the name of the QSF only,
                   payroll tax withholding and deductions will be taken, and the employer’s
                   share of payroll taxes on that portion will be paid from the QSF by the QSF;
                   and the remaining fifty percent (50%) of each Settlement Share is intended
                   to constitute a settlement of claims for interest, liquidated damages, and
                   statutory penalties, for which no payroll tax withholding and deductions
                   will be taken and the Settlement Administrator will issue a Form 1099 to
                   the Qualified Settlement Member. The Qualified Settlement Members are
                   responsible for all federal, state, and local tax liabilities that may result from
                   such Settlement Share payments subject to reporting on a Form 1099, and
                   the Released Parties shall bear no responsibility for such liabilities.

             c.    Any approved Service Awards to Service Award Eligible Plaintiffs, which
                   is not payments of wages, and the Plaintiffs’ Counsel’s approved attorneys’
                   fees and costs payment shall be reported on Form 1099s to the Service
                   Award Eligible Plaintiffs and Plaintiffs’ Counsel, respectively. As
                   described above, the Settlement Administrator shall mail Plaintiffs’
                   Counsel’s approved attorneys’ fees and costs to Borrelli & Associates,
                   P.L.L.C. at 910 Franklin Avenue, Suite 200, Garden City, New York 11530
                   within five (5) business days after the Company funds the QSF. The Service
                   Award Eligible Plaintiffs and Plaintiffs’ Counsel are respectively
                   responsible for all federal, state, and local tax liabilities that may result from
                   such payments and the Released Parties shall bear no responsibility for such
                   liabilities.

             d.    The Settlement Administrator will report all payments to government
                   authorities including the IRS as required by law, and shall make all legally



                                              14
Case 2:15-cv-03117-AYS Document 134-1 Filed 08/13/19 Page 15 of 24 PageID #: 524




                       required deductions, withholdings and/or employment tax payments out of
                       the QSF.

               e.      The Company and Plaintiffs’ Counsel make no representations with respect
                       to the taxability of any payments pursuant to this Settlement. During the
                       Notice process, Plaintiffs’ Counsel will advise Putative Settlement
                       Members to seek their own tax advice as necessary, and the Parties agree
                       that each Putative Settlement Member will have sufficient opportunity to
                       seek such advice after receiving Notice.

 XIII. NO EFFECT ON OTHER BENEFITS

         The Settlement Shares and Service Awards will not create any credit or otherwise affect
 the calculation of benefits provided under any benefit or compensation plan or program provided
 by the Company (such as 401(k), pension, bonus, severance, or deferred compensation plans), and
 no payment made pursuant to this Settlement will be compensation for purposes of such
 plans/programs, require any contribution or award under such plans/programs, or otherwise require
 or modify coverage, contributions, or benefits under such plans/programs, and the Qualified
 Settlement Members will be deemed to have waived all such benefit or compensation plan or
 program claims, whether known or unknown by them, as part of their releases of claims under this
 Settlement.

 XIV. RELEASE OF CLAIMS BY THE SERVICE AWARD ELIGIBLE PLAINTIFFS,
      QUALIFIED SETTLEMENT MEMBERS, AND PLAINTIFFS’ COUNSEL

        1.     Service Award Eligible Plaintiffs Released Claims: In consideration of their
               eligibility for a Service Award payment, the Service Award Eligible Plaintiffs,
               including the Named Plaintiffs Johnathan Guglielmo and Craig Wilhelmy,
               voluntarily, completely, and irrevocably releases, acquits, and forever discharges ,
               on behalf of him/herself and his/her and assigns, through the date of execution of
               this General Release, the Released Parties, which are The Cheesecake Factory
               Restaurants, Inc. and any related entity, including all of its parents, predecessors,
               successors, joint venturers, subsidiaries, and affiliated entities and its and their
               owners and shareholders, all of their officers, directors, employees, lawyers,
               insurers, agents and representatives, and each of their successors and assigns
               (together, the “Released Parties”), from: any and all claims, obligations, causes of
               action, actions, demands, rights, and liabilities of every kind, nature and
               description, whether known or unknown, whether anticipated or unanticipated,
               arising prior to the date that the Plaintiff executes this release, including but not
               limited to those claims which: (a) were pled in the Action at any time; and/or (b)
               could have been pled in the Action, including all claims based on any of the
               following: (i) alleged failure to pay any type of overtime wages, (ii) alleged failure

                                                15
Case 2:15-cv-03117-AYS Document 134-1 Filed 08/13/19 Page 16 of 24 PageID #: 525




             to pay any type of earned or minimum wages, including claims for spread of hours
             payments and penalties and call-in pay payments and penalties under New York
             state law, (iii) alleged unlawful deductions, (iv) alleged improper tip credit
             calculations (v) any other alleged local, state or federal wage-and-hour violation,
             (vi) alleged discrimination, retaliation, harassment, or wrongful discharge, and (vii)
             any statutory, constitutional, regulatory, contractual and common law employment-
             related claims relating to Plaintiff’s employment with Defendant, including claims
             for wages, damages, restitution, equitable relief, or litigation costs; and (c) this
             release includes any and all of the following based on any of the matters released
             by the foregoing: penalties, liquidated damages, punitive damages, attorneys’ fees,
             litigation costs, restitution, and equitable relief (“Plaintiff’s Released Claims”).

             For the avoidance of doubt, this is a complete and general release of all possible
             claims to the maximum extent allowed under the law, including a release to all
             rights and claims under: Title VII of the Civil Rights Act of 1964; the Civil Rights
             Act of 1991; the Family and Medical Leave Act; the Pregnancy Discrimination Act
             of 1978; the Age Discrimination in Employment Act of 1967; the Americans with
             Disabilities Act of 1990; the Equal Pay Act of 1963; the Older Workers Benefit
             Protection Act of 1990; the Genetic Information Nondiscrimination Act of 2008;
             the Worker Adjustment and Retraining Notification Act of 1989; the Employee
             Retirement Income Security Act (including, but not limited to, claims for breach of
             fiduciary duty under ERISA); New York State Constitution, common law of New
             York, New York State Human Rights Law, New York Equal Pay Law, New York
             State Civil Rights Law, New York Off-duty Conduct Lawful Activities
             Discrimination Law, New York State Labor Relations Act, Article 23-A of the New
             York State Corrections Law, New York Whistleblower Statute, New York Family
             Leave Law, New York Minimum Wage Act, New York Wage and Hour Law, New
             York Wage Hour and Wage Payment Law, New York State Worker Adjustment
             and Retraining Notification Act, retaliation provisions of New York Workers’
             Compensation Law, the New York City Earned Sick and Safe Time Act.

       2.    Qualified Settlement Members’ Released Claims. In consideration for
             negotiating the Settlement Check sent to him or her, each and every Putative
             Settlement Member who timely negotiates his or her Settlement Check (including
             the Named Plaintiffs and Service Award Eligible Plaintiffs) voluntarily,
             completely, and irrevocably releases, acquits, and forever discharges , on behalf of
             him/herself and his/her and assigns, through the date the Settlement Check is
             negotiated, the Released Parties, which are The Cheesecake Factory Restaurants,
             Inc. and any related entity, including all of its parents, predecessors, successors,
             joint venturers, subsidiaries, and affiliated entities and its and their owners and
             shareholders, all of their officers, directors, employees, lawyers, insurers, agents

                                              16
Case 2:15-cv-03117-AYS Document 134-1 Filed 08/13/19 Page 17 of 24 PageID #: 526




                and representatives, and each of their successors and assigns (together, the
                “Released Parties”), from: (a) all claims, obligations, demands, damages, actions,
                rights, causes of action, costs, expenses and liabilities, of whatever kind and nature,
                character and description, whether known or unknown, and whether anticipated or
                unanticipated. including all claims asserted or that could have been asserted in this
                Lawsuit, claims under applicable wage and hour law and wage payment law,
                including claims under the New York Labor Law (“NYLL”) or the Fair Labor
                Standards Act (“FLSA”), including any and all claims for improper or unpaid
                wages, that arose from, are based on, or are in any way related or incidental to their
                employment with The Cheesecake Factory Restaurants, Inc. between May 28, 2009
                and the date they negotiate the Settlement Check, including those claims related to
                payment of minimum or overtime wages, payment for all hours worked, wage or
                other employee notices and/or statements, spread of hours or call-in pay, meal
                and/or rest breaks, notice and use of tip credits, payment of final wages upon
                separation, provision of benefits or benefit credits, deductions, keeping records of
                hours worked or compensation due, deductions restitution, equitable relief,
                derivative claims and/or penalties, including retaliation claims; and (b) all claims
                for penalties, liquidated damages, punitive damages, restitution, equitable relief,
                violations of any other state or local statutory and/or common law related to these
                claims, interest, attorneys’ fees, or litigation expenses under the FLSA or any state
                or local law wage and hour or wage payment laws based on the claims listed in (a)
                above, including claims under New York Equal Pay Law, New York State Labor
                Relations Act, New York Whistleblower Statute, New York Family Leave Law,
                New York Minimum Wage Act, New York Wage and Hour Law, New York Codes
                Rules and Regulations, New York Civil Practice Law and Rules, New York Wage
                Hour and Wage Payment Law, and the NYLL (“Qualified Settlement Members’
                Released Claims”).

 XV.    PLAINTIFFS’ COUNSEL’S RELEASED CLAIMS

          In consideration of their eligibility for the payment of attorneys’ fees and costs, Plaintiffs’
 Counsel hereby releases all claims, causes of action, demands, damages, costs, rights, and
 liabilities of every nature and description for attorneys’ fees, costs, and expenses against the
 Released Parties arising from or related to the Action, including investigation, settlement
 discussions and the Complaint (“Plaintiffs’ Counsel’s Released Claims”).

 XVI. FULL COOPERATION

         The Parties will fully cooperate with each other and use reasonable efforts, including all
 efforts contemplated by this Settlement and any other efforts that may become necessary or ordered
 by the Court, or otherwise, to accomplish the terms of this Settlement, including but not limited


                                                   17
Case 2:15-cv-03117-AYS Document 134-1 Filed 08/13/19 Page 18 of 24 PageID #: 527




 to, executing such documents and taking such other action as may reasonably be necessary to
 obtain approval of this Settlement without material modifications and to implement its terms.

 XVII. NO PRIOR ASSIGNMENTS

         The Parties represent, covenant, and warrant that they have not directly or indirectly,
 assigned, transferred, encumbered, or purported to assign, transfer, or encumber to any person or
 entity any portion of any claims, causes of action, demands, rights, and liabilities of every nature
 and description released under this Settlement.

 XVIII. CONSTRUCTION

        This Settlement is the result of very lengthy arms-length negotiations between the Parties.
 This Settlement will not be construed in favor of or against any Party by reason of the extent to
 which any Party or his, her or its counsel participated in the drafting of this Stipulation and related
 documents.

 XIX.    CAPTIONS AND INTERPRETATIONS

        Paragraph titles, headings, or captions contained in this Stipulation are inserted as a matter
 of convenience and for reference, and in no way define, limit, extend, or describe the scope of this
 Settlement or any of its provisions. Each other term of this Stipulation is contractual and not
 merely a recital.

 XX.    MODIFICATION

        Unless otherwise provided herein, this Stipulation may not be changed, altered, or
 modified, except in writing and signed by the Parties and approved by the Court. This Settlement
 may not be discharged except by performance in accordance with its terms as approved by the
 Court or by a writing signed by the Parties.

 XXI. CIRCULAR 230 DISCLAIMER

          Each Party to this Agreement (for purposes of this paragraph, the “acknowledging party”
 and each Party to this Agreement other than the acknowledging party, an “other party”)
 acknowledges and agrees that: (1) no provision of this Agreement, and no written communication
 or disclosure between or among the Parties or their attorneys and other advisers, is or was intended
 to be, nor shall any such communication or disclosure constitute or be construed or be relied upon
 as, tax advice within the meaning of United States Treasury Department circular 230 (31 CFR part
 10, as amended); (2) the acknowledging party (a) has relied exclusively upon his, her or its own,
 independent legal and tax counsel for advice (including tax advice) in connection with this
 Agreement, (b) has not entered into this Agreement based upon the recommendation of any other


                                                   18
Case 2:15-cv-03117-AYS Document 134-1 Filed 08/13/19 Page 19 of 24 PageID #: 528




 Party or any attorney or advisor to any other Party, and (c) is not entitled to rely upon any
 communication or disclosure by any attorney or adviser to any other party to avoid any tax penalty
 that may be imposed on the acknowledging party, and (3) no attorney or adviser to any other Party
 has imposed any limitation that protects the confidentiality of any such attorney’s or adviser’s tax
 strategies (regardless of whether such limitation is legally binding) upon disclosure by the
 acknowledging party of the tax treatment or tax structure of any transaction, including any
 transaction contemplated by this Agreement.

 XXII. APPLICABLE LAW

         All terms and conditions of this Stipulation and its exhibits will be governed by and
 interpreted according to the laws of the state of New York, without giving effect to any conflict of
 law or choice of law principles.

 XXIII. INTEGRATION CLAUSE

          This Stipulation and its exhibits constitute the entire agreement between the Parties and
 their respective counsel relating to the Settlement and transactions contemplated by the Settlement.
 All prior or contemporaneous agreements, understandings, representations, and statements,
 whether oral or written and whether by a Party or a Party’s counsel, are merged into this
 Stipulation. No rights under this Stipulation may be waived except in writing.

 XXIV. BINDING ON ASSIGNS

         This Stipulation will be binding upon and will inure to the benefit of the Parties and their
 respective heirs, trustees, executors, administrators, successors and assigns.

 XXV. COUNTERPARTS

          This Stipulation may be executed in counterparts, and when each Party has signed and
 delivered at least one such counterpart, each counterpart will be deemed an original, and, when
 taken together with other signed counterparts, will constitute one Stipulation, which will be
 binding upon and effective as to all Parties, subject to Court approval. This Stipulation may be
 executed by facsimile and/or pdf electronic signatures, which shall have the same force and effect
 as if they were original signatures.




                                                 19
Case 2:15-cv-03117-AYS Document 134-1 Filed 08/13/19 Page 20 of 24 PageID #: 529
Case 2:15-cv-03117-AYS Document 134-1 Filed 08/13/19 Page 21 of 24 PageID #: 530
Case 2:15-cv-03117-AYS Document 134-1 Filed 08/13/19 Page 22 of 24 PageID #: 531




      GENERAL RELEASE OF CLAIMS IN EXCHANGE FOR SERVICE PAYMENT

         JOHN GUGLIELMO, on behalf of him and his former and future heirs, spouses, executors,
 administrators, agents, assigns, and attorneys (collectively, “Plaintiff”), and THE CHEESECAKE
 FACTORY RESTAURANTS, INC. (“CHEESECAKE” and, together with Plaintiff, the
 “Parties”), for good and valuable consideration, the receipt of which is hereby acknowledged, and
 in order to resolve and settle finally, fully, and completely all matters or disputes that have ever
 existed, now exist or may exist between them, including the Lawsuit filed by John Guglielmo and
 Craig Wilhelmy on May 28, 2015, in the United States District Court for the Eastern District of
 New York, which was assigned Case No. 15-cv-3117 (the “Action”), hereby enters into this
 General Release of Claims in Exchange for Service Payment (“General Release”), agreeing as
 follows:

         1.     Consideration. Plaintiff understands and agrees that by signing this General Release
 and, contingent upon the Court’s approval of the Parties’ Collective Action Master Settlement
 Agreement and Release to which this General Release is incorporated as an exhibit (“Master
 Settlement Agreement”), Plaintiff will be eligible to receive a Service Payment of $22,500.00
 consistent with the provisions of Section XIV.1 of the Settlement Agreement. Separate and apart
 from this Agreement, Plaintiff will also be eligible to receive his/her individual share of the Collective
 Action Settlement Agreement, for which Plaintiff will receive a separate notice, consistent with the
 terms and conditions of the Parties’ Master Settlement Agreement.

        2.       Release and Waiver of Rights and Claims. In exchange for the Service Payment,
 and to the full extent permitted by law, Plaintiff voluntarily, completely, and irrevocably releases,
 acquits, and forever discharges , on behalf of him/herself and his/her and assigns, through the date
 of execution of this General Release, the Released Parties, which are THE CHEESECAKE
 FACTORY RESTAURANTS, INC. and any related entity, including all of its parents,
 predecessors, successors, joint venturers, subsidiaries, and affiliated entities and its and their
 owners and shareholders, all of their officers, directors, employees, lawyers, insurers, agents and
 representatives, and each of their successors and assigns (together, the “Released Parties”), from:
 any and all claims, obligations, causes of action, actions, demands, rights, and liabilities of every
 kind, nature and description, whether known or unknown, whether anticipated or unanticipated,
 arising prior to the date that the Plaintiff executes this release, including but not limited to those
 claims which: (a) were pled in the Action at any time; and/or (b) could have been pled in the
 Action, including all claims based on any of the following: (i) alleged failure to pay any type of
 overtime wages, (ii) alleged failure to pay any type of earned or minimum wages, including claims
 for spread of hours payments and penalties and call-in pay payments and penalties under New
 York state law, (iii) alleged unlawful deductions, (iv) alleged improper tip credit calculations (v)
 any other alleged local, state or federal wage-and-hour violation, (vi) alleged discrimination,
 retaliation, harassment, or wrongful discharge, and (vii) any statutory, constitutional, regulatory,
 contractual and common law employment-related claims relating to Plaintiff’s employment with


                                                Page 1 of 3
Case 2:15-cv-03117-AYS Document 134-1 Filed 08/13/19 Page 23 of 24 PageID #: 532




 Defendant, including claims for wages, damages, restitution, equitable relief, or litigation costs;
 and (c) this release includes any and all of the following based on any of the matters released by
 the foregoing: penalties, liquidated damages, punitive damages, attorneys’ fees, litigation costs,
 restitution, and equitable relief (“Plaintiff’s Released Claims”). For the avoidance of doubt, this
 is a complete and general release of all possible claims to the maximum extent allowed under the
 law, including a release to all rights and claims under: Title VII of the Civil Rights Act of 1964;
 the Civil Rights Act of 1991; the Family and Medical Leave Act; the Pregnancy Discrimination
 Act of 1978; the Age Discrimination in Employment Act of 1967; the Americans with Disabilities
 Act of 1990; the Equal Pay Act of 1963; the Older Workers Benefit Protection Act of 1990; the
 Genetic Information Nondiscrimination Act of 2008; the Worker Adjustment and Retraining
 Notification Act of 1989; the Employee Retirement Income Security Act (including, but not
 limited to, claims for breach of fiduciary duty under ERISA); New York State Constitution,
 common law of New York, New York State Human Rights Law, New York Equal Pay Law, New
 York State Civil Rights Law, New York Off-duty Conduct Lawful Activities Discrimination Law,
 New York State Labor Relations Act, Article 23-A of the New York State Corrections Law, New
 York Whistleblower Statute, New York Family Leave Law, New York Minimum Wage Act, New
 York Wage and Hour Law, New York Wage Hour and Wage Payment Law, New York State
 Worker Adjustment and Retraining Notification Act, retaliation provisions of New York Workers’
 Compensation Law, the New York City Earned Sick and Safe Time Act.

         3.     Release Exclusions. The Release and Waiver of Rights and Claims in Section 2
  excludes any claims arising after Plaintiff signs this General Release and any claims this General
  Release cannot waive, such as for unemployment or worker’s compensation; any right to COBRA
  benefits or vested retirement benefits; any existing rights of defense and indemnity or liability
  insurance coverage; any claims arising after the effective date of this Agreement; and the right
  to enforce this Agreement. Nothing in this Agreement limits Plaintiff’s right to file a claim, give
  information, or participate in an investigation or proceeding with a government agency such as the
  SEC or OSHA under any law protecting such rights. But Plaintiff does give up, however, any right
  to recover money or other personal benefit from CHEESECAKE (not a government agency) for any
  such claim or litigation, unless prohibited by law.

        4.      Other Agreements. Plaintiff also understands and agrees as follows:

                (a)     Plaintiff is entering into this General Release, intending to be bound by its
 terms, knowingly, voluntarily, and with full knowledge of their significance. Plaintiff has not been
 coerced, threatened, or intimidated into signing this General Release;

                 (b)    Plaintiff has been advised to consult with a lawyer of his or her choosing
 prior to signing this General Release and agreeing to be bound by its terms;

                (c)    Plaintiff has consulted with a lawyer of his or her choosing prior to signing
 this General Release or has knowingly chosen not to do so;


                                             Page 2 of 3
Case 2:15-cv-03117-AYS Document 134-1 Filed 08/13/19 Page 24 of 24 PageID #: 533
